Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jason Carl Thomas petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his motion for habeas corpus relief. He seeks an order from this court directing the district court to act. After reviewing the district court’s docket, we confirmed that the district court has ruled on Thomas’s motion. Accordingly, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.